DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
 
Response to Amendment
This office action is in response to amendment filed on 1/5/21.  Claims 1-4, 6-11, and 13-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “the transceiver and the processor are configured to measure a signal strength of a signal associated with the WTRU group to determine a link quality and to compare the determined link quality with a preconfigured threshold” is not described by the specification.  To begin, the specification is silent with respect to a WTRU measuring a signal strength associated with a WTRU group (emphasis added) and at best discloses “WTRU measures one or more values (e.g., at least one of reference signal received power (RSRP) for one or more neighbor cells (emphasis added) and reference signal received quality (RSRQ) for one or more neighbor cells (emphasis added)) and one or more condition is present” [paragraph 70] and “The WTRU configuration for reporting measurements may include an indication that the trigger for sending a measurement report for a particular measurement is a particular event or reporting condition, typical configuration parameters (which may include the measurement type (e.g., RSRP, RSRQ) and/or the parameters of the cell to be measured (emphasis added) such as cell ID) and one or more thresholds or ranges to be used for the comparison” [paragraph 73].  It is therefore evident in at least these paragraphs that the WTRU performs measurements on cells or eNBs for performing handover according to paragraph 68, and not a WTRU group as claimed.
In addition, the specification is silent with respect to the WTRU determining a link quality and comparing the determined link quality with a preconfigured threshold for changing to another WTRU (emphasis added) and at best discloses in at least the quoted portion of paragraph 73 above that 
In addition, the limitation “the transceiver and the processor are configured to change to another WTRU group in response to the received message and (emphasis added) based on the comparison of the signal strength of the signal associated with the WTRU group to determine a link quality and to compare the determined link quality with a preconfigured threshold” is not described by the specification.  The specification is silent with respect to a WTRU changing to another group based on the combination of both 1) a message received from a second WTRU and 2) a comparison of a link quality of a WTRU group with a preconfigured threshold. 
Claim 8 recites similar subject matter and is rejected for the same reasons as claim 1.
Claims 2-4, 6-7, 9-11, and 13-14 are rejected by virtue of their dependence on a rejected base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vainikka et al. (US 2011/0111753) in view of Bridgelall (US 2005/0201301), in view of Bachmann et al. (US 2010/0056175), and further in view of Anjum et al. (US 2003/0099212).
Regarding claim 1, Vainikka teaches a first wireless transmit/receive unit (WTRU) (reference terminal/UE3) comprising:

a processor; wherein
the transceiver and the processor are configured to measure a signal strength (RSSI) of a signal associated with the WTRU group; (reference terminal measures MM properties which include RSSI that is used to make handover decisions for the group) [paragraphs 57, 71, 80, 85, 93].
Vainikka does not explicitly teach that the transceiver and processor are further configured to determine a link quality and to compare the determined link quality with a preconfigured threshold, and change to another WTRU group in response to the comparison of the determined link quality with the preconfigured threshold.  In an analogous prior art reference, Bridgelall teaches that a WTRU (PAN capable device) determines a link quality (signal strength or communication channel robustness of other PAN devices) is within a preconfigured threshold (association criteria/association test) to determine to change to another group (PAN) (PAN capable device may change to another PAN if it determines that it is no longer associated to an existing PAN based on signal strength or channel robustness measurements) [paragraphs 38, 40, 42, 44].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Vainikka to allow the transceiver and processor to be further configured to determine a link quality and to compare the determined link quality with a preconfigured threshold, and change to another WTRU group in response to the comparison of the determined link quality with the preconfigured threshold, as taught by Bridgelall, in order to determine proximity and other association criteria locally using the capabilities of the WTRUs without a network device which provides a significant advantage in circumstances where association needs to take place away from a  network device.
The combination of Vainikka and Bridgelall does not explicitly teach that the transceiver is configured to receive, from a second WTRU, a group identifier associated with a WTRU group in proximity to the second WTRU.  In an analogous prior art reference, Bachmann teaches that the (UE) is configured to receive, from a second WTRU, a group identifier (group ID) associated with a WTRU group in proximity to the second WTRU (UE may receive a group announcement including a group ID from another UE via WLAN or Bluetooth) [paragraph 74].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Vainikka and Bridgelall to allow the transceiver to be configured to receive, from a second WTRU, a group identifier associated with a WTRU group in proximity to the second WTRU, as taught by Bachmann, in order to allow the WTRU to detect and/or register with a group.
The combination of Vainikka, Bridgelall, and Bachmann does not explicitly teach that the transceiver is configured to receive, from the second WTRU a message; and the transceiver and the processor are configured to change to another WTRU group based on the received message.  In an analogous prior art reference Anjum teaches a transceiver (slave) is configured to receive, from a second WTRU (master) a message (instruction); and the transceiver and the processor are configured to change to another WTRU group (helper piconet) based on the received message (slave receives instruction from master to leave original piconet to change to helper piconet) [paragraph 32].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Vainikka, Bridgelall, and Bachmann to allow the WTRU to additionally change to another group by configuring the transceiver to receive, from the second WTRU a message; and the transceiver and the processor are configured to change to another WTRU group based on the received message, as taught by Anjum, to additionally allow the WTRU to change to another in order to enable more efficient hand-off of the first WTRU between WTRU groups.
Regarding claim 2, the combination of Vainikka and Bachmann does not explicitly teach that the transceiver is further configured to receive a first message comprising the group identifier, wherein the first message is associated with the group.  In an analogous prior art reference, Lee teaches that a transceiver of a WTRU (UE) is configured to receive a first message (dedicated/UE specific signaling) (group ID), wherein the first message is associated with the group (UE receives signaling from core network comprising group ID) [paragraphs 53, 57].
Regarding claim 3, Bridgelall teaches the first WTRU of claim 1, wherein:
the transceiver is further configured to send a measurement report including the determined link quality (signal strength/communication channel robustness) (PAN capable device share signal strength and communication channel robustness with other PAN capable devices) [paragraph 40].
Regarding claim 4, Bachmann teaches the first WTRU of claim 1, wherein:
the transceiver is further configured to send an indication (group deregistration message) that the first WTRU is not to remain in the group [paragraph 73].
Regarding claim 6, Vainikka teaches the first WTRU of claim 1, wherein the measured signal strength is an individual measurement (RSSI) [paragraphs 57, 78].
Regarding claim 7, Vainikka teaches the first WTRU of claim 1, wherein the measured signal strength is an averaged or filtered measurement (average of MM properties which include RSSI may be calculated) [paragraph 65].
Regarding claim 8, the limitations are rejected as applied to claim 1.
Regarding claim 9, the limitations are rejected as applied to claim 2.
Regarding claim 10, the limitations are rejected as applied to claim 3.
Regarding claim 11, the limitations are rejected as applied to claim 4.
Regarding claim 13, the limitations are rejected as applied to claim 6.
Regarding claim 14, the limitations are rejected as applied to claim 7.

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.
the transceiver and the processor are configured to measure a signal strength of a signal associated with the WTRU group to determine a link quality and to compare the determined link quality with a preconfigured threshold” is found in paragraphs 69, 70, and 73 of the specification.  In response to this argument, the Examiner submits that these paragraphs pertain to performing measurements on neighboring cells or eNBs, and not a WTRU group as claimed.  Furthermore, the comparison of measured values to a threshold or specific value is to trigger measurement reporting and not for changing to another WTRU group as also claimed.
Applicant further argues that support for the limitation “the transceiver and the processor are configured to change to another WTRU group in response to the received message and based on the comparison of the determined link quality with the preconfigured threshold” is found in paragraphs 131-133 of the specification.  In response to this argument, the Examiner submits that these paragraphs pertain to a WTRU leaving or being removed from a group, but not in response to the combination of both 1) a message received from a second WTRU and 2) a comparison of a link quality of a WTRU group with a preconfigured threshold, or any measurements associated with a WTRU group, as claimed.
Applicant further argues that the combination of Vainiikka, Bridgelall, Bachmann, and Anjum does not teach or suggest link quality.  In response to this argument, the Examiner submits that the signal strength or channel robustness measured by the PAN capable device of Bridgelall corresponds to the claimed “link quality” since these values are an indication of the quality or strength of a wireless link.
In conclusion, the limitations “the transceiver and the processor are configured to measure a signal strength of a signal associated with the WTRU group to determine a link quality and to compare the determined link quality with a preconfigured threshold” and “the transceiver and the processor are configured to change to another WTRU group in response to the received message and based on the comparison of the determined link quality with the preconfigured threshold” are not supported by the specification and are accordingly rejected under 112(a) for at least these reasons and the reasons above.  The combination of Vainiikka, Bridgelall, Bachmann, and Anjum teaches all the limitations of claims 1 and 8, including at least link quality.  Claims 2-4, 6-7, 9-11, and 13-14 are not allowable by virtue of their dependence on an allowable base claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647